Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on January 19, 2021, have been carefully considered.  Claim 2 has been canceled; no new claims have been added.
Claims 1 and 3-20 remain presently pending in this application.

Election/Restrictions
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system for oxidative coupling of methane (claims 15-17) and to a nonelected method for the oxidative coupling of methane (claims 18-20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 2, 2020.
	Applicants’ remarks regarding the right to request rejoinder is duly noted.
Claims 1 and 3-14 are presently under consideration by the Examiner.



Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 8;
	b. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 7;
	c. The 35 U.S.C. 103 rejection of claims 1 and 3-14 as being unpatentable over Whelan et al. (U. S. Patent No. 3,947,380); and
	d. The 35 U.S.C. 103 rejection of claims 1 and 3-14 as being unpatentable over Whelan (U. S. Patent No. 3,885,020).
Applicants’ have amended claim 1 by incorporating therein the subject matter of now-canceled claim 2, as the cited references of record do not teach or suggest the limitations regarding the value “a = 1”, i.e., the subscript for element A, selected from alkaline earth metals, which is not taught or suggested by either Whelan et al. or by Whelan (both of which teach n as a value of from 0 to about 0.51 for X in in the respectively disclosed formulae).

Response to Request for Rejoinder
claims 15-20 “including all the limitations of currently amended Claim 1” has been carefully considered.  However, the formulae for the catalytic material, as recited in both claims 15 and 18, do not recite or indicate the values for (a) through (x), as presently recited in claim 1.  As the catalytic materials disclosed by both Whelan et al. and Whelan, as stated in the previous Office Action, are considered to read the catalytic materials recited in claims 15 and 18, rejoinder of non-elected claims 15-20 would not appear to place the application in condition for allowance.  Further, while so neither Whelan nor Whelan specifically teach that the catalysts disclosed therein would be effective as a catalyst in either a method for or a system for the oxidative coupling of methane, one of ordinary skill in the art would reasonably expect the catalytic materials disclosed in these references to suitably function as a catalyst in oxidative coupling methods and systems, absent the showing of convincing evidence to the contrary, given that the formulae recited in claims 15 and 18 are read upon by these references.
	For these reasons, rejoinder of non-elected claims 15-18 cannot be made at this time.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 15-20 are still pending in this application..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 15, 2021